EXHIBIT 10.5(q)
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
December 15, 2008, by and between Cinemark Holdings, Inc., a Delaware
corporation (the “Company”), and Lee Roy Mitchell (“Executive”).
WITNESSETH:
     WHEREAS, Cinemark, Inc., a wholly owned subsidiary of the Company, and
Executive are parties to an Employment Agreement dated as of March 12, 2004, as
amended to the date hereof, relating to Executive, which arrangement sets forth
the terms and conditions of Executive’s employment with Cinemark, Inc. (the
“Original Agreement”); and
     WHEREAS, the parties desire to enter into this Agreement to replace and
supersede the Original Agreement;
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, the parties hereto agree as follows:
     1 Employment.
          1.1 Title and Duties. The Company hereby employs Executive as the
Chairman of the Company. Subject to the provisions in the Company’s Amended and
Restated Bylaws, Executive’s duties, responsibilities and authority shall be
normal, customary and consistent with Executive’s position and title and shall
include serving in a similar capacity with certain of the Company’s Subsidiaries
(as hereinafter defined) and such other duties, responsibilities and authority
as may be assigned to Executive by the Board of Directors of the Company (the
“Board”); provided that no additional compensation will be paid for Executive’s
service on the board of directors of any Company Subsidiary. Executive shall
report directly to the Board.
          1.2 Services and Exclusivity of Services. Executive shall devote his
reasonable efforts, skill and attention to the business and affairs of the
Company and its Subsidiaries. Notwithstanding the foregoing, so long as
Executive has not breached any of the terms contained in Section 4 hereof and so
long as his engaging in the following activities does not materially interfere
with Executive’s performance of his duties as provided in this Agreement,
Executive may engage in the following activities: (a) religious, charitable and
other community activities; (b) service on the boards of directors of other
companies; (c) investment activities and other business activities in any
industry, other than the motion picture exhibition industry (except to the
extent that such activity constitutes a Permitted Activity as hereafter
defined); and (d) participation in a Permitted Activity as defined below.
“Permitted Activity” means the investment in, development of, and/or operation
of, one or more combined family restaurant and entertainment facilities, each of
which facilities shall conduct all of the following activities: (A) the
operation of one or more restaurants, (B) the operation of no more than sixteen
(16) movie screens with no more than an average of 200 seats per screen, and
(C) the operation of one or more game rooms (which shall include amusement
rides, climbing walls, football passing machines and billiard tables), one or
more lounges and one or more party rooms.
          1.3 Location of Office. The Company shall make available to Executive
an office and support services appropriate for Executive’s position at the
Company’s headquarters in the Dallas/Plano, Texas area. Executive’s principal
office shall be located at the Company’s headquarters in Plano, Texas.
          1.4 Approval Rights. So long as Executive is Chairman of the Company,
the Company shall not sell or otherwise dispose of, or permit any Subsidiary to
sell or otherwise dispose of, in the aggregate more than $50,000,000 of the
assets of the Company and its Subsidiaries during any twelve-month period
(computed on the basis of fair market value, determined by the Board in its
reasonable good faith judgment), or (B) acquire directly or indirectly (by
merger, consolidation or otherwise) any movie theatres for an aggregate
consideration in excess of $50,000,000 during any twelve-month period without
the written consent of Executive.

 



--------------------------------------------------------------------------------



 



          1.5 Subsidiaries; Person. For purposes of this Agreement, “Subsidiary”
or “Subsidiaries” means, as to any Person, any other Person (i) of which such
Person or any other Subsidiary of such Person is a general partner, (ii) of
which such Person, any one or more of its other Subsidiaries of such Person, or
such Person and any one or more of its other Subsidiaries, directly or
indirectly owns or controls securities or other equity interests representing
more than fifty percent (50%) of the aggregate voting power, or (iii) of which
such Person, any one or more of its other Subsidiaries of such Person, or such
Person and any one or more its other Subsidiaries, possesses the right to elect
more than fifty percent (50%) of the board of directors or Persons holding
similar positions; and “Person” means any individual, corporation, partnership,
limited liability company, firm, joint venture, association, joint-stock
company, trust, unincorporated organization, or other entity or group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended).
     2 Term. The term of Executive’s employment under this Agreement (the
“Term”) shall commence on the Effective Date (as defined in Section 18) and
shall continue for a period of three (3) years thereafter; provided, however,
that at the end of the Term, the Term shall be extended for an additional
one-year period unless either party notifies the other party in writing, at
least thirty (30) days prior to the end of the Term, of such party’s intent not
to extend the Term.
     3 Compensation.
          3.1 Base Salary. During the Term, the Company will pay to Executive a
base salary at the rate of $794,516 per year, payable in accordance with the
Company’s practices in effect from time to time (“Base Salary”). Amounts payable
shall be reduced by standard withholding and other authorized deductions. Such
Base Salary shall be reviewed for increase (but not decrease) in the sole
discretion of the Board or such individual, group or committee that the Board
may select as its delegate not less frequently than annually during the Term. In
conducting any such review, the Board or such delegate shall consider and take
into account, among other things, any change in Executive’s responsibilities,
performance of Executive, and compensation of other senior executives of the
other comparable companies and other pertinent factors. Once increased,
Executive’s Base Salary shall not be decreased except upon mutual agreement
between the parties, and, as so increased, shall constitute Base Salary
hereunder.
          3.2 Bonuses; Incentive, Savings and Retirement Plans; Welfare Benefit
Plans.
               (a) Executive shall be entitled to participate in all annual and
long-term bonuses and incentive, savings and retirement plans generally
available to other senior executive employees of the Company. Executive and
Executive’s family as the case may be, shall be eligible to participate in and
receive all benefits under welfare benefit plans, practices, programs and
policies provided to other senior executive employees of the Company, including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs. The Company reserves the right to modify, suspend
or discontinue any and all of its benefits referred to in this Section 3.2 at
any time without recourse by Executive so long as such action is taken generally
with respect to other senior executives and does not single out Executive.
               (b) In addition to his Base Salary, for each fiscal year ending
during the Term, Executive will be entitled to participate in the Cinemark
Holdings, Inc. Performance Bonus Plan (the “Annual Bonus Plan”), as such Annual
Bonus Plan may be amended from time to time, or pursuant to the terms of any
successor plan. If the performance targets specified by the Compensation
Committee of the Board are satisfied, Executive will receive an annual incentive
cash bonus (the “Annual Bonus”) based upon the award opportunity parameters and
performance targets established by the Compensation Committee of the Board
pursuant to the terms of the Annual Bonus Plan. The amount of the Annual Bonus
award opportunity and the performance targets that must be satisfied to receive
such Annual Bonus award will be established by the Compensation Committee, in
its sole discretion, each fiscal year pursuant to the terms of the Annual Bonus
Plan. All such Annual Bonus award payments will be payable as specified pursuant
to the terms of the Annual Bonus Plan and will be reduced by standard
withholding and other authorized deductions.
          3.3 Fringe Benefits. Executive shall be entitled to receive fringe
benefits consistent with Executive’s duties and position, and in accordance with
the benefits provided to other senior executive employees of

 



--------------------------------------------------------------------------------



 



the Company. The Company reserves the right to modify, suspend or discontinue
any and all of its fringe benefits referred to in this Section 3.3 at any time
without recourse by Executive so long as such action is taken generally with
respect to other senior executives and does not single out Executive.
          3.4 Travel and Expenses. Executive shall be entitled to reimbursement
for expenses incurred in the furtherance of the business of the Company in
accordance with the Company’s practices and procedures, as they may exist from
time to time. Executive may, in his discretion, elect to purchase, and be
reimbursed for, business class tickets on any international flights which
scheduled flight time exceeds five hours. Executive shall keep complete and
accurate records of all expenditures such that Executive may substantiate and
fully account for such expenses according to the Company’s practices and
procedures.
          3.5 Vacation. Executive shall be entitled to paid vacations and other
absences from work that are reasonably consistent with the performance of
Executive’s duties as provided in this Agreement; provided, however, that
Executive will be provided a minimum of eight (8) weeks of paid vacation in each
calendar year of the Company. Such vacations and absences shall be not less than
those generally provided to other senior executive employees.
          3.6 Country Club Entertainment Benefit. The Company shall, if
Executive so requests, provide Executive with a country club membership at a
country club selected by Executive, reimburse Executive for all membership costs
and dues related thereto, and reimburse Executive for all charges for goods and
services incurred that relate to the Company’s business. Executive shall keep
complete and accurate records of all expenditures such that Executive may
substantiate and fully account for such expenses according to the Company’s
practices and procedures.
          3.7 Automobile Allowance. The Company shall provide Executive with a
company car, which car shall be a full size current model luxury automobile or
other car selected by Executive.
          3.8 Life Insurance. The Company shall pay the premiums on, and
maintain, in effect throughout the Term, a whole life insurance policy on the
life of Executive in an amount of not less than Five Million Dollars
($5,000,000.00). Executive shall have the right to designate the beneficiary
under such policy.
          3.9 Disability Insurance. The Company shall pay the premiums on, and
maintain in effect throughout the Term, long-term disability insurance providing
for payment of benefits at rates not less than sixty-six percent (66%) of
Executive’s Base Salary.
          3.10 Board Service. So long as Executive serves as a director on the
Board in accordance with the terms of the Stockholders Agreement, dated as of
the date hereof, Executive agrees to serve as the Chairman of the Board,
provided he is indemnified for serving in such capacity as set forth in the
Indemnification Agreement, which indemnity shall survive the termination of the
Indemnification Agreement and of this Agreement. The Company will provide
appropriate directors’ and officers’ insurance naming Executive as a named
insured with limits of no less than that provided to other directors and
officers of the Company.
          3.11 Payment of Compensation and Benefits. Executive acknowledges and
agrees that all payments required to be paid to Executive and benefits to be
provided to Executive may be paid or provided by the Company or its successor or
any Subsidiary of the Company or its successor.
     4 Confidential Information; Non-Competition; Non-Solicitation.
          4.1 General. Executive acknowledges that during his employment and as
a result of his relationship with the Company and its affiliates, Executive has
obtained and will obtain knowledge of, and has been given and will be given
access to, information, including, but not limited to, information regarding the
business, operations, services, proposed services, business processes,
advertising, marketing and promotional plans and materials, price lists, pricing
policies, ticket sales, film licensing, purchasing, real estate acquisition and
leasing, other financial information and other trade secrets, confidential
information and proprietary material of the Company and its affiliates or
designated as being confidential by the Company or its affiliates which are not

 



--------------------------------------------------------------------------------



 



generally known to non-Company personnel, including information and material
originated, discovered or developed in whole or in part by Executive
(collectively referred to herein as “Confidential Information”). The term
“Confidential Information” does not include any information which (i) at the
time of disclosure is generally available to the public (other than as a result
of a disclosure by Executive in breach of this Agreement), or (ii) was available
to Executive on a non-confidential basis from a source (other than the Company
or its Affiliates or their representatives) that is not and was not prohibited
from disclosing such information to Executive by a contractual, legal or
fiduciary obligation. Executive agrees that during the Term and, to the fullest
extent permitted by law, thereafter, Executive shall, in a fiduciary capacity
for the benefit of the Company and its affiliates, hold all Confidential
Information strictly in confidence and will not directly or indirectly reveal,
report, disclose, publish or transfer any of such Confidential Information to
any Person, or utilize any of the Confidential Information for any purpose,
except in furtherance of Executive’s employment under this Agreement and except
to the extent that Executive may be required by law to disclose any Confidential
Information. Executive acknowledges that the Company and its affiliates are
providing Executive additional Confidential Information that Executive was not
given prior to execution of this Agreement, as further consideration to
Executive for executing this Agreement, including the promises and covenants
made by Executive in this Section 4.
          4.2 Non-Competition. In further consideration of the compensation to
be paid to Executive hereunder, Executive acknowledges that during the course of
his employment with the Company and its Subsidiaries, he has, and will, become
familiar with the trade secrets of the Company and its Subsidiaries and with
other Confidential Information concerning the Company and its Subsidiaries and
that his services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, subject to
Section 5.4(c), Executive agrees that, during Executive’s employment hereunder
and for one year after the date of termination of Executive’s employment (the
“Non-compete Period”), he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, be employed
in an executive, managerial or administrative capacity by, or in any manner
engage in, any Competing Business. For purposes of this Agreement, “Competing
Business” means any business (including, to the extent applicable, any Permitted
Activity) that owns, operates or manages any movie theatre within a 25-mile
radius (if such theatre is outside of a Major DMA) or a 10-mile radius (if such
theatre is within a Major DMA) of any theatre (i) being operated by the Company
or any of its Subsidiaries during Executive’s employment hereunder (but
excluding any theatres which the Company and its Subsidiaries have ceased to
operate as of the date of the termination of Executive’s employment hereunder),
or (ii) under consideration by the Company or any of its Subsidiaries for
opening as of the date of termination of Executive’s employment; “Major DMA”
means a Designated Market Area in the United States with a number of households
in excess of 700,000; “Designated Market Area” means each of those certain
geographic market areas in the United States designated as such by Nielsen Media
Research, Inc. (“Nielsen”), as modified from time to time by Nielsen, whereby
Nielsen divides the United States into non-overlapping geography for planning,
buying and evaluating television audiences across various markets and whereby a
county in the United States is exclusively assigned, on the basis of the
television viewing habits of the people residing in the county, to one and only
one Designated Market Area; and all theatres operated by the Company and its
Subsidiaries in the Western Hemisphere (other than the United States) shall be
treated as being outside a Major DMA. Nothing herein shall prohibit Executive
from being a passive owner of not more than five percent (5%) of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.
Notwithstanding the foregoing, Executive’s obligations under this Section 4.2
shall terminate and become null and void upon the consummation of a Sale of the
Company to any Person that directly or indirectly owns, operates or manages
theatres with an aggregate of more than 50 movie screens, each of which movie
screens is used for the primary purpose of exhibiting commercially distributed
full-length motion pictures. For purposes hereof, “Sale of the Company” means
the sale of the Company to a Person or Persons pursuant to which such Person or
Persons directly or indirectly acquire (i) capital stock of the Company
possessing the voting power under normal circumstances to elect a majority of
the Company’s board of directors or entitling such Person to exercise more than
fifty percent (50%) of the total voting power of the shares of capital stock of
the Company or the surviving entity entitled to vote (whether by merger,
consolidation or sale or transfer of the Company’s capital stock) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis.
          4.3 Non-Solicitation. During the Term and for three (3) years
thereafter (the “Non-solicitation Period”), Executive shall not directly or
indirectly through another Person (i) induce or attempt to induce any managerial
or executive-level employee of the Company or any Subsidiary to leave the employ
of the Company or such Subsidiary, or in any way interfere with the relationship
between the Company or any Subsidiary

 



--------------------------------------------------------------------------------



 



and any employee thereof, (ii) without the Company’s prior written consent, hire
any person who was a managerial or executive level employee of the Company or
any Subsidiary at any time during the Term or (iii) induce or attempt to induce
any customer, supplier, landlord, developer, licensee, licensor, franchisee or
other business relation of the Company or any Subsidiary to cease doing business
with the Company or such Subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any Subsidiary or (iv) make any negative, derogatory or
disparaging statements or communications regarding the Company or any of its
Subsidiaries or any of their officers, directors or affiliates. Notwithstanding
the foregoing, after Executive’s employment is terminated for any reason,
Executive may hire members of his family (which members shall be limited to his
spouse, descendants, spouses of his descendants and siblings of his spouse) who
are employed by the Company or any of its Subsidiaries or any former employee of
the Company or any of its Subsidiaries who were involuntarily terminated by the
Company or any of its Subsidiaries.
          4.4 Proprietary Interest. All inventions, designs, improvements,
patents, copyrights and discoveries conceived by Executive during Executive’s
employment by the Company or its affiliates whether prior to or after the
Effective Date (as defined in Section 18 hereof)(other than with respect to any
Permitted Project) that are useful in or directly or indirectly related to the
business of the Company and its affiliates or to any experimental work carried
on by the Company or its affiliates, shall be the property of the Company and
its affiliates. Other than with respect to any Permitted Projects, Executive
will promptly and fully disclose to the Company or its affiliates all such
inventions, designs, improvements, patents, copyrights and discoveries (whether
developed individually or with other persons) and shall take all steps necessary
and reasonably required to assure the Company’s or such affiliate’s ownership
thereof and to assist the Company and its affiliates in protecting or defending
the Company’s or such affiliate’s proprietary rights therein.
          4.5 Return of Materials. Executive expressly acknowledges that all
data, books, records and other Confidential Information of the Company and its
affiliates obtained in connection with the Company’s business whether prior to
or after the Effective Date (as defined in Section 18 hereof) are the exclusive
property of the Company or its affiliates and that upon the termination of
Executive’s employment by the Company or its affiliates, Executive will
immediately surrender and return to the Company or its affiliates all such items
and all other property belonging to the Company or its affiliates then in the
possession of Executive. Executive shall not make or retain any copies thereof.
The Company expressly acknowledges that all data, books, records and other
information relating to the Permitted Projects are the exclusive property of
Executive and shall not be used or retained by the Company.
          4.6 Property of the Company. Executive acknowledges that from time to
time in the course of providing services to the Company whether prior to or
after the Effective Date (as defined in Section 18 hereof), Executive shall have
the opportunity to inspect and use certain property, both tangible and
intangible, of the Company and its affiliates, and Executive hereby agrees that
such property shall remain the exclusive property of the Company and its
affiliates. Executive shall have no right or proprietary interest in such
property, whether tangible or intangible, including, without limitation,
Executive’s customer and supplier lists, contract forms, books of account,
computer programs and similar property.
          4.7 Reasonable in Scope and Duration; Consideration. Executive agrees
and acknowledges that the restrictions contained in this Section 4 are
reasonable in scope and duration and are necessary to protect the business
interests and Confidential Information of the Company and its affiliates after
the Effective Date of this Agreement, and Executive further agrees and
acknowledges that he has reviewed the provisions of this Agreement with his
legal counsel. Executive acknowledges and agrees that Executive will receive
substantial, valuable consideration from the Company for the covenants contained
in this Section 4, including without limitation, compensation and other
benefits.
          4.8 Permitted Activities. Notwithstanding anything to the contrary
contained herein, Executive may at any time during the Term and thereafter
engage in the Permitted Activities so long as the Permitted Activities do not
constitute a Competing Business, and prior to committing to any lease or
purchase of any real property for use in connection with any facility to be used
as the location of a Permitted Activity, Executive shall provide written notice
to the Company describing such facility and its location in reasonable detail.

 



--------------------------------------------------------------------------------



 



     5 Termination.
          5.1 Termination Prior to Expiration of Term. Notwithstanding the
provisions of Section 2, Executive’s employment may be terminated prior to the
expiration of the Term only as provided in this Section 5.
          5.2 Death or Disability.
               (a) The Company may terminate Executive’s employment hereunder
due to death or Disability (as defined below). If Executive’s employment
hereunder is terminated as a result of death or Disability, Executive (or
Executive’s estate or personal representative in the event of death) shall be
entitled to receive (i) all Base Salary due to Executive through the date of
termination; (ii) the actual Annual Bonus, if any, that Executive would have
received in respect of the fiscal year of the Company in which Executive’s
termination of employment occurs, prorated by a fraction, the numerator of which
is the number of days in such fiscal year prior to the date of termination and
the denominator of which is 365 days, payable at the same time as any Annual
Bonus payments are made to other similarly situated active executives pursuant
to the terms of the Annual Bonus Plan and subject to satisfaction of the
performance targets for such fiscal year; (iii) any previously vested equity
incentive awards and benefits, such as retirement benefits and vacation pay, in
accordance with the terms of the plan or agreement pursuant to which such equity
incentive awards or benefits were granted to Executive (items (i) through
(iii) above collectively referred to as “Accrued Employment Entitlements”);
(iv) a lump sum payment equal to twelve (12) months of Executive’s full Base
Salary, which shall be payable as soon as practicable following the date of
termination but not later than March 15 of the first calendar year following the
year of such termination; provided, that in the case of Disability such payment
shall be offset by the amount of Base Salary paid by the Company to Executive or
Executive’s personal representative from the date on which Executive was first
unable substantially to perform Executive’s duties through the date of such
termination; and (v) any benefits payable to Executive or Executive’s
beneficiaries, as applicable, in accordance with the terms of the applicable
benefit plan. At the Company’s expense, Executive and/or Executive’s dependents
shall be entitled to continue to participate in the Company’s welfare benefit
plans and programs on the same terms as other senior, actively-employed
executives for a period of twelve months from the date of such termination.
Executive and/or Executive’s dependents shall thereafter be entitled to any
continuation of such benefits provided under such benefit plans or by applicable
law. Following the death or Disability of Executive, Executive’s participation
under any stock option or other incentive compensation plan (other than Annual
Bonuses included in the definition of Accrued Employment Entitlements) shall be
governed by the terms of such plans.
               (b) “Disability” means if, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, Executive is either (i) unable to engage in any substantial gainful
activity; or (ii) receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering Company
employees. Executive’s Disability shall be determined by the Company, in good
faith, based upon information supplied by Executive and the physician mutually
agreed upon by the Company and Executive. For purposes of this Section 5.2,
Executive’s date of termination will be deemed the date of Executive’s
Disability. Executive agrees to submit to physical exams and diagnostic tests
reasonably recommended by such physician.
          5.3 Termination by the Company for Cause or by Executive because of a
Voluntary Termination.
               (a) Executive’s employment hereunder may be terminated by the
Company for Cause (as hereinafter defined) or by Executive under a Voluntary
Termination (as hereinafter defined). If Executive’s employment hereunder is
terminated under this Section 5.3, Executive shall be entitled to receive all
Base Salary due to Executive through the date of termination. Furthermore, all
previously vested rights of Executive under a stock option or similar incentive
compensation plan or program shall be treated in accordance with the terms of
such plan or program. Except as specifically set forth in this Section 5.3, the
Company shall have no further obligations to Executive following a termination
for Cause, or a Voluntary Termination.
               (b) “Cause” means (i) subject to clause (ii) below, a felony or a
violation by Executive of the federal securities laws which results in a
conviction, a guilty plea or a plea of nolo contendere, (ii)

 



--------------------------------------------------------------------------------



 



the commission of fraud, embezzlement or theft by Executive in connection with
Executive’s employment hereunder; (iii) engaging in conduct involving moral
turpitude that causes the Company and its affiliates substantial public
disrepute or substantial economic harm; (iv) a material breach by Executive of
this Agreement or any other agreement to which Executive and the Company are
parties and/or Executive’s gross neglect of Executive’s duties hereunder which
is not cured to the Board’s reasonable satisfaction within fifteen (15) days
after notice thereof is given to Executive by the Board; (v) the intentional
wrongful damage to material property of the Company or its affiliates; or
(vi) drug or alcohol abuse or other intentional conduct by Executive which
causes the Company and its affiliates substantial public disrepute or
substantial economic harm. Notwithstanding the foregoing, the Company shall not
be entitled to terminate Executive for Cause under clause (ii) above, unless
(A) the Board shall have made a good faith investigation into the existence of
the commission of the fraud, embezzlement or theft which would serve as the
basis of Executive’s termination for Cause under clause (ii) above, during which
investigation the Company may place Executive on a paid administrative leave of
absence and (B) no less than two-thirds (2/3) of the members of the Board
(excluding the Mitchell Directors) shall have made a good faith determination
that the Company is entitled to terminate Executive for Cause under clause (ii)
above. For purposes hereof, “Mitchell Directors” shall have the meaning assigned
to such term in the Stockholders Agreement, dated the date hereof, by and among
Popcorn Merger Corp., a Delaware corporation, MDCP, Executive and the other
Persons signatories thereto.
               (c) “Voluntary Termination” means a termination of employment by
Executive on Executive’s own initiative other than (i) a termination due to
Disability or (ii) a termination for Good Reason.
          5.4 Termination by the Company without Cause or by Executive for Good
Reason. The Company may terminate Executive’s employment hereunder without
Cause, and Executive shall be permitted to terminate Executive’s employment
hereunder for Good Reason (as hereinafter defined). If the Company terminates
Executive’s employment hereunder without Cause, other than due to death or
Disability, or if Executive effects a termination for Good Reason, Executive
shall be entitled to receive the payments and benefits set forth in this
Section 5.4.
               (a) If Executive’s employment hereunder is terminated by the
Company without Cause, so long as Executive has not breached any of the terms
contained in Section 4, Executive shall be entitled to receive each of the
following:
                    (i) Executive’s Accrued Employment Entitlements;
                    (ii) Executive’s annual Base Salary in effect as of the date
of such termination, payable in accordance with the Company’s normal payroll
practices for a period of twelve (12) months following any such termination;
provided, however, that if Executive is, as of the date of such termination, a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), any amount that is (1) not treated as a
short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4), and
(2) exceeds the separation pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A)
(two times the lesser of (A) the sum of Executive’s annualized compensation
based on Executive’s annual Base Salary for the calendar year preceding the
calendar year in which termination occurs (adjusted for any increase during that
year that was expected to continue indefinitely if Executive’s employment had
not been terminated), or (B) the maximum amount that may be taken into account
under a qualified plan pursuant to Code Section 401(a)(17) for the year in which
such termination occurs), will not be paid before the date that is six months
after such date of termination, or if earlier, the date of Executive’s death.
Any payments or benefits to which Executive would otherwise be entitled during
such non-payment period will be accumulated and paid or otherwise provided to
Executive on the first day of the seventh month following such date of
termination, or if earlier, within 30 days of Executive’s death to his surviving
spouse (or to his estate if Executive’s spouse does not survive him). For
purposes of this Section 5.4(a)(ii) and Section 5.4(b), any amount that is paid
as a short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4), or
within the separation pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) shall
be treated as a separate payment, provided the aggregate of the separate
payments under this Section 5.4(a)(ii) shall not exceed an amount equal to the
Executive’s annual Base Salary in effect as of the date of such termination or
for a period in excess of twelve (12) months following any such termination;

 



--------------------------------------------------------------------------------



 



                    (iii) an amount equal to the most recent Annual Bonus
received by Executive for any fiscal year ended prior to the date of such
termination (determined without regard to any performance goals) , payable in a
lump sum within thirty (30) days following such termination of employment;
provided further, that if such termination or resignation occurs within thirty
(30) days prior to the calendar year end, the payment, without interest, of the
amount paid for a termination by the Company without Cause shall be paid no
earlier than January 1 of the next year; and
                    (iv) Executive and Executive’s dependents shall be entitled
to continue to participate in the Company’s welfare benefit plans and insurance
programs on the same terms as other actively employed senior executives for a
period of twelve (12) months from the termination date. Following the expiration
of such twelve-month period, Executive and/or Executive’s dependents shall be
entitled to any continuation of benefits as are provided under such benefit
plans by the Company or as are required to be provided in accordance with
applicable law.
               (b) If Executive’s employment hereunder is terminated by the
Executive for Good Reason, so long as Executive has not breached any of the
terms contained in Section 4, Executive shall be entitled to the benefits
provided in Section 5.4(a), except the severance benefit specified in
Section 5.4(a)(ii) (the “Regular Severance Benefit”) shall be payable in a lump
sum (the “Permitted Lump Sum Benefit”) to the extent it is (1) treated as a
short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4), or
(2) does not exceed the separation pay limit under Treas. Reg. §
1.409A-1(b)(9)(iii)(A) (two times the lesser of (A) the sum of Executive’s
annualized compensation based on Executive’s annual Base Salary for the calendar
year preceding the calendar year in which termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive’s employment had not been terminated), or (B) the maximum amount that
may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which such termination occurs), as described
in Section 5.4(a)(ii). The Permitted Lump Sum Benefit shall be payable within
thirty (30) days following such termination of employment; provided further,
that if such termination or resignation occurs within thirty (30) days prior to
the calendar year end, the payment, without interest, of the Permitted Lump Sum
Benefit paid for a termination by Executive for Good Reason shall be paid no
earlier than January 1 of the next year and any remaining amount shall be
payable in installments in accordance with the Regular Severance Benefit
provisions of Section 5.4(a)(ii).
               (c) Any outstanding stock options granted to Executive shall be
vested and/or exercisable for the period through the date of such termination of
employment, and shall remain exercisable, in accordance with the terms contained
in the plan and the agreement pursuant to which such option awards were granted.
               (d) If Executive’s employment hereunder is terminated under this
Section 5.4, notwithstanding anything to the contrary contained in Section 4.2,
Executive shall be permitted to own, operate and invest in up to sixteen
(16) movie theatres, so long as each such theatre is outside of a 25-mile radius
(if such theatre is outside of a Major DMA) or a 10-mile radius (if such theatre
is within a Major DMA) of the theatres being operated by the Company or any of
its Subsidiaries or under consideration by the Company or any of its
Subsidiaries for opening, in each case, as of the time of such termination of
Executive’s employment. During the one-year period following the termination of
Executive’s employment for any reason (including by expiration of the Term),
Executive shall provide reasonable notice to the Company of his plans for
acquiring ownership in, commencing operations of, or investing in, any movie
theatre prior to any such event.
               (e) For purposes of the calculation of Executive’s benefits under
any supplemental defined benefit plan in which Executive participates, Executive
shall be credited with one additional year of service as a result of termination
pursuant to this Section 5.4.
               (f) “Good Reason” means, and shall be deemed to exist if, without
the prior written consent of Executive, (i) the Executive suffers a significant
reduction in duties, responsibilities or effective authority associated with
Executive’s title and position as set forth and described in this Agreement or
is assigned any duties or responsibilities inconsistent in any material respect
therewith (other than in connection with a termination for Cause); (ii) the
Company fails to pay Executive any material amounts or provide any material
benefits required to be paid or provided under this Agreement or is otherwise in
material breach of this Agreement; (iii) the Company

 



--------------------------------------------------------------------------------



 



adversely changes the Executive’s title or reporting requirements;
(iv) Executive’s Base Salary or benefits provided for hereunder are materially
decreased, other than, in the case of benefits, as part of reductions affecting
the Company’s executives generally; (v) the Company transfers Executive’s
primary workplace by more than twenty (20) miles from the current workplace; or
(vi) without duplication of clause (ii) above, the Company or Madison Dearborn
Capital Partners IV, L.P., a Delaware limited partnership (“MDCP”), is in
material breach of any agreement relating to the terms of Executive’s employment
to which Executive, the Company and MDCP are parties. No termination by
Executive shall be for “Good Reason” unless written notice of such termination
setting forth in particular the event(s) constituting Good Reason is delivered
to the Company (and to MDCP, in the case of clause (vi) above) within thirty
(30) days following the date on which the event constituting Good Reason occurs
and the Company (and/or MDCP, in the case of clause (vi) above) fails to cure or
remedy the event(s) identified in the notice within thirty (30) days after
receipt of such notice. Notwithstanding the foregoing, Good Reason shall not
arise under either clause (i) or clause (iii) above to the extent that the
actions described therein are taken in connection with the implementation of a
succession plan for Executive, which succession plan has been agreed to by
Executive.
          5.5 General Release. Except where the termination is the result of
Executive’s death and notwithstanding the foregoing, no payments shall be made
by the Company to Executive under this Section 5, unless otherwise required by
state, local or federal law, until Executive executes a general release of all
claims in a form reasonably approved by the Company. The terms of any such
general release will not, without the written consent of the Executive,
terminate any continuing payment or benefit obligations hereunder by the Company
to the Executive. Notwithstanding the foregoing, if the Company fails to deliver
a form of general release to the Executive by the forty-fifth (45th) day
following the date of termination, the Executive will be deemed to have
satisfied the condition of this Section 5.5 without being required to execute a
general release.
          5.6 Continuing Assistance. Unless Executive’s employment is terminated
by the Company for Cause or by Executive under a Voluntary Termination, for a
period of five (5) years beginning on the date of the termination of Executive’s
employment, the Company will provide such reasonable assistance and support to
Executive or Executive’s estate as he or such estate shall reasonably require in
connection with the preparation and filing of tax returns, statements, and forms
insofar as such returns, statements, or forms relate to Executive’s employment
or other association with the Company, or any of its predecessors or affiliates.
At the Company’s election, such assistance and support shall be provided by
either tax personnel from the Company or certified public accountants selected
and compensated by the Company. The amount of expenses eligible for
reimbursement or in-kind benefits provided under this Section 5.6 during any
calendar year will not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year. Notwithstanding
anything herein to the contrary, the reimbursement of any eligible expense under
this Section 5.6 must be made, if at all, not later than the last day of the
calendar year following the calendar year in which the expense was incurred. The
benefits provided under this Section 5.6 are not subject to liquidation or
exchange for any other benefit.
          5.7 Section 5 and this Agreement shall be administered and interpreted
to maximize the short-term deferral exception to Code Section 409A, and
Executive shall not, directly or indirectly, designate the taxable year of a
payment made under this Agreement. The portion of any payment under this
Agreement that is paid within the short-term deferral period (within the meaning
of Code Section 409A and Treas. Reg. § 1.409A-1(b)(4)) will be treated as a
short term deferral and not aggregated with other plans or payments. Any other
portion of the payment that does not meet the short-term deferral requirement
will, to the maximum extent possible, be deemed to satisfy the exception from
Code Section 409A under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) for involuntary
separation pay and shall not be aggregated with any other payment. Any right to
a series of installment payments pursuant to this Agreement is to be treated as
a right to a series of separate payments. Any amount that is paid as a
short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4) or within
the involuntary separation pay limit under Treas. Reg. §1.409A-1(b)(9)(iii)(A)
will be treated as a separate payment. Payment dates provided for in this
Agreement are deemed to incorporate “grace periods” within the meaning of Code
Section 409A.
     6 Arbitration.
          6.1 General. Any dispute, controversy or claim arising out of or
relating to this Agreement, the breach hereof or the coverage or enforceability
of this arbitration provision shall be settled by arbitration in Dallas, Texas
(or such other location as the Company and Executive may mutually agree),
conducted in accordance

 



--------------------------------------------------------------------------------



 



with the Commercial Arbitration Rules of the American Arbitration Association,
as such rules are in effect in Dallas/Fort Worth, Texas on the date of delivery
of demand for arbitration. The arbitration of any such issue, including the
determination of the amount of any damages suffered by either party hereto by
reason of the acts or omissions of the other, shall be to the exclusion of any
court of law. Notwithstanding the foregoing, either party hereto may seek any
equitable remedy in a court to enforce the provisions of this Agreement,
including but not limited to an action for injunctive relief or attachment,
without waiving the right to arbitration.
          6.2 Procedure.
               (a) Either party may demand such arbitration by giving notice of
that demand to the other party. The party demanding such arbitration is referred
to herein as the “Demanding Party,” and the party adverse to the Demanding Party
is referred to herein as the “Responding Party.” The notice shall state (x) the
matter in controversy, and (y) the name of the arbitrator selected by the party
giving the notice.
               (b) Not more than fifteen (15) days after such notice is given,
the Responding Party shall give notice to the Demanding Party of the name of the
arbitrator selected by the Responding Party. If the Responding Party shall fail
to timely give such notice, the arbitrator that the Responding Party was
entitled to select shall be named by the Arbitration Committee of the American
Arbitration Association. Not more than fifteen (15) days after the second
arbitrator is so named; the two arbitrators shall select a third arbitrator. If
the two arbitrators shall fail to timely select a third arbitrator, the third
arbitrator shall be named by the Arbitration Committee of the American
Arbitration Association.
               (c) The dispute shall be arbitrated at a hearing that shall be
concluded within ten days immediately following the date the dispute is
submitted to arbitration unless a majority of the arbitrators shall elect to
extend the period of arbitration. Any award made by a majority of the
arbitrators (x) shall be made within ten days following the conclusion of the
arbitration hearing, (y) shall be conclusive and binding on the parties, and
(z) may be made the subject of a judgment of any court having jurisdiction.
               (d) Any amount to which Executive is entitled under this
Agreement (including any disputed amount) which is not paid when due shall bear
interest from the date due but not paid at a rate equal to the lesser of eight
percent (8%) per annum and the maximum lawful rate.
          6.3 Costs and Expenses. All administrative and arbitration fees, costs
and expenses shall be borne fifty percent (50%) by the Company and fifty percent
(50%) by Executive.
     7 Non-Assignment. This Agreement shall not be assignable nor the duties
hereunder delegable by Executive. None of the payments hereunder may be
encumbered or in any way anticipated by Executive (or Executive’s estate or
personal representative). The Company shall not assign this Agreement nor shall
it transfer all or any substantial part of its assets without first obtaining in
conjunction with such transfer the express assumption of the obligations hereof
by the assignee or transferee.
     8 Remedies. Executive acknowledges that the services Executive is to render
under this Agreement are of a unique and special nature, the loss of which
cannot reasonably or adequately be compensated for in monetary damages, and that
irreparable injury and damage will result to the Company and its Subsidiaries in
the event of any default or breach of this Agreement by Executive. The parties
agree and acknowledge that the breach by Executive of any of the terms of this
Agreement will cause irreparable damage to the Company and its affiliates, and
upon any such breach, the Company shall be entitled to injunctive relief,
specific performance, or other equitable relief (without posting a bond or other
security); provided, however, that this shall in no way limit any other remedies
which the Company and its affiliates may have (including, without limitations,
the right to seek monetary damages).
     9 Survival. The provisions of Sections 4 through 19 shall survive the
expiration or earlier termination of the Term.

 



--------------------------------------------------------------------------------



 



     10 Taxes. All payments to Executive under this Agreement shall be reduced
by all applicable withholding required by Federal, state or local law.
     11 No Obligation to Mitigate; No Rights of Offset.
          11.1 Executive shall not be required to mitigate the amount of any
payment or other benefit required to be paid to Executive pursuant to this
Agreement, whether by seeking other employment or otherwise, nor shall the
amount of any such payment or other benefit be reduced on account of any
compensation earned by Executive as a result of employment by another person;
provided that Executive and Executive’s dependents shall not be entitled to
continue to participate in the welfare benefit plans of the Company and its
Subsidiaries if Executive is covered by the welfare benefit plans of another
employer.
          11.2 The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others.
     12 Notices. Any notice or other communications relating to this Agreement
shall be in writing and delivered personally or mailed by certified mail, return
receipt requested, or sent by overnight courier, to the party concerned at the
address set forth below:

     
     If to Company:
  Cinemark Holdings, Inc.
3900 Dallas Parkway, Suite 500
Plano, Texas 75093
Attn: Board of Directors
 
   
     If to Executive:
  At Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

     Either party may change the address for the giving of notices at any time
by written notice given to the other party under the provisions of this
Section 12. If notice is given by personal delivery or overnight courier, said
notice shall be conclusively deemed given at the time of such delivery or upon
receipt of such couriered notice. If notice is given by mail, such notice shall
be conclusively deemed given upon deposit thereof in the United States mail.
     13 Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior written and oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. Without limiting the generality of the foregoing
sentence, this Agreement supersedes any prior employment agreement, oral or
written, including the Employment Agreement, dated as of March 12, 2004, between
the Company and Executive, as amended, which shall terminate and be cancelled as
of the Effective Date (as defined in Section 18 hereof), except for any breaches
thereof by Executive prior to the Effective Date which shall survive such
termination. This Agreement may not be changed orally, but only by an agreement
in writing signed by both parties.
     14 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement.
     15 Construction. This Agreement shall be governed under and construed in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws. The paragraph headings and captions contained herein are
for reference purposes and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement. It is intended by the parties that
this Agreement be interpreted in accordance with its fair and simple meaning,
not for or against either party, and neither party shall be deemed to be the
drafter of this Agreement.
     16 Severability. The parties agree that if any provision of this Agreement
as applied to any party or to any circumstance is adjudged by a court or
arbitrator to be invalid or unenforceable, the same will in no way

 



--------------------------------------------------------------------------------



 



affect any other circumstance or the validity or enforceability of this
Agreement. Without limiting the generality of the foregoing, in particular, if
any provision in Section 4, or any part thereof, is held to be unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court or arbitrator making such determination shall have
the power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. In addition, in the event of a breach or
violation by Executive of Section 4, the Non-compete Period and the
Non-solicitation Period shall be automatically extended respectively by the
amount of time between the initial occurrence of the breach or violation and
when such breach or violation has been duly cured.
     17 Binding Effect. Subject to Section 7 hereof, the rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the permitted successors, assigns, heirs, administrators, executors
and personal representatives of the parties.
     18 Effective Date; Effect on Original Agreement. This Agreement shall
become effective as of the date first written above. This Agreement contains the
entire understanding between the parties hereto and supersedes in all respects,
the Employment Agreement, dated as of March 12, 2004, as amended to the date
hereof, by and between Cinemark, Inc. and Executive, which agreement shall
terminate in all respects upon the Effective Date.
     19 Executive’s Cooperation. During the Term and for five (5) years
thereafter, Executive shall cooperate with the Company and its Subsidiaries in
any internal investigation, any administrative, regulatory or judicial
proceeding or investigation or any material dispute with a third party, in each
case as reasonably requested by the Company (including, without limitation,
Executive’s being reasonably available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other activities and commitments), in each case limited to the
extent that such cooperation (a) becomes unduly burdensome for Executive
(including in terms of the time commitments required by Executive in connection
with such cooperation), (b) in the event that such cooperation is required after
the Term, unreasonably interferes with Executive’s duties under his then current
employment, (c) causes Executive to breach in any material respect any material
agreement by which he is bound, or (d) is limited to the extent Executive is
advised by legal counsel that such cooperation would not be in Executive’s best
interests. In the event that the Company requires Executive’s cooperation in
accordance with this paragraph, the Company shall reimburse Executive solely
for: (i) his reasonable out-of-pocket expenses (including travel, lodging and
meals) upon submission of receipts and (ii) any reasonable attorneys’ fees
incurred by Executive to the extent that, after consultation with the Company,
Executive deems it advisable to seek the advice of legal counsel regarding his
obligations hereunder.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
the day and in the year first written above.

            COMPANY:
CINEMARK HOLDINGS, INC.
      By:   /s/ Alan Stock         Name:   Alan W. Stock        Title:   Chief
Executive Officer        EXECUTIVE:
      /s/ Lee Roy Mitchell       Lee Roy Mitchell           

 